*185On Rehearing.
(Submitted January 5, 1916. Decided March 20, 1916.)
MR. CHIEF JUSTICE BRANTLT
delivered the opinion of the court.
A rehearing was granted in this case for two reasons, viz.: (1) That the court was willing to hear further argument upon the question whether the right of the plaintiff to the extra-lateral portion of the Emily or Badger vein should be bounded to the east by the plane of the line A, C, or the plane of the line B, F (Fig. 4), as was held in the original opinion; and (2) that we were in doubt as to whether, assuming as correct the conclusion that the order of the district court was too broad, we did' not too narrowly limit plaintiff’s right upon the north vein to the east.



As regards the first question, we have concluded to adhere to the rule adopted and made the basis of the decision in State ex rel. Anaconda C. M. Co. v. District Court, 25 Mont. 504, 65 Pac. 1020, as more clearly within the purview and meaning of the federal statute than that adopted in the Stemwinder and *186other cases based upon the same line of reasoning, cited aiid examined in the former opinion. We shall not enter again upon a discussion of this branch of the case.
The evidence discloses that the Emily discovery was made on [5] that portion of the vein referred to in the former opinion as the Badger vein to the west of the line B, C. There is also evidence tending to show that the branch to the north is a separate vein, until, upon its descent to near the 900-foot level of the Badger, it unites with the Badger vein. On this point the evidence is in conflict. Inasmuch as the trial court found all the issues for the plaintiff, we are justified in assuming that it found this issue in its favor also. Adopting this assumption for the purpose of this appeal, we have in the Emily a secondary vein, the apex of which is several hundred feet longer in extent than that of the discovery or original vein, and the question arises whether the extralateral rights of the plaintiff on this vein are properly limited toward the east by the plane of the line B, F, or should be limited by the plane of the line drawn parallel with B, F, from the point K, at which the line of the union of the two branches on the dip (indicated by the irregular line extending east from this point) crosses the line B, C, on the 900-foot level.
The significance of the condition presented by the facts thus assumed was not pressed upon our attention at the former hearing and was not considered. Under section 2322, United States Revised Statutes, the locator is granted the right to all veins, lodes, and ledges throughout their entire depth, the top or apex of which lies within the vertical planes of his surface lines, with the right to follow them on their dip to their utmost depths, even though they depart beyond the vertical planes of the sidelines, provided the end-lines are parallel as required by section 2320. Thus all veins are made of equal dignity, and extra-lateral rights upon secondary veins, if they are so situated with reference to the parallel end-lines that extralateral rights attach at all, are to be measured by the same rule as are the rights upon the discovery or original vein. The length of the apex *187intercepted by the planes of the end-lines will be the extreme limit of the rights upon the original vein. So must the rights on the secondary vein be limited, whether the segment of it intercepted in like manner be longer or shorter than the segment of the original vein. This was assumed in Del Monte Min. & M. Co. v. Last Chance M. & M. Co., 171 U. S. 55, 43 L. Ed. 72, 18 Sup. Ct. Rep. 895, to be the meaning of the statute, and all the courts, so far as they have considered it, have so interpreted it in adjusting conflicting rights in particular cases. In Iron Silver Min. Co. v. Elgin Min. Co., 118 U. S. 196, 207, 30 L. Ed. 98, 6.Sup. Ct. Rep. 1177, 1183, it was said: “It often happens that the top or apex of more than one vein lies within such surface lines, and the veins may have different courses or dips, yet his [the owner’s] right to follow them outside of the side-lines of the location must be bounded by planes drawn vertically through the same end-lines. The planes of the end-lines cannot be drawn at a right angle to the courses of all the veins if they are not identical.” As was pointed out by Mr. Justice De Witt in King v. Amy & Silversmith Con. Min. Co., 9 Mont. 543, 24 Pac. 200, the planes of the end-lines fix the direction of the extralateral rights from the point at which the vein is cut off along the strike because of its departure through a side-line or for any other cause. The fact that the planes bounding the rights along the original vein may under this rule be fixed in different places from those bounding the rights on the secondary vein, does not enlarge or lessen the rights which attach to the latter. The courts which have had occasion to consider the subject have, either in effect or by direct expression, adopted this view. (Walrath v. Champion Min. Co., 171 U. S. 293, 43 L. Ed. 170, 18 Sup. Ct. Rep. 909; Consolidated Wyo. G. Min. Co. v. Champion Min. Co., (C. C.), 63 Fed. 540; Walrath v. Champion Min. Co. (C. C.), 63 Fed. 552; Ajax G. Min. Co. v. Hilkey, 31 Colo. 131, 102 Am. St. Rep. 23, 62 L. R. A. 555, 72 Pac. 447; Montana Min. Co. v. St. Louis M. & M. Co., 102 Fed. 430, 42 C. C. A. 415; Id., 104 Fed. 664, 44 C. C. A. 120, 56 L. R. A. 725; Id., 183 Fed. 51, 105 C. C. A. *188343; Work Min. & M. Co. v. Doctor Jack Pot Min. Co., 194 Fed. 620, 114 C. C. A. 392; see, also, Lindley on Mines, secs. 593, 594, with accompanying diagrams.) In Ajax G. Min. Co. v. Hilkey, supra, the court states its conclusion as follows: “Our conclusion is that for all veins, both discovery and secondary, of a patented claim, the owner has extralateral rights, at least for so much thereof as apex within the surface lines; that such rights as to secondary veins are not confined to such veins as apex within the same segment of the claim in which the apex of the discovery vein exists; and while the end-lines of the location, as fixed and described in the patent, are the end-lines of all veins apexing within the surface boundaries, and may constitute the bounding planes for such extralateral rights, and in no case can the locator pursue the vein on its dip outside the surface lines beyond such planes continued in their own direction until they intersect such veins, yet these bounding planes, which in all cases must be drawn parallel to the end-lines, need not be coincident.” This seems to be the obvious result of the rule that the extralateral rights are to be measured by the length of the apex found within the boundaries of the claim. Of course, below the point of union the Badger takes the vein, but no farther west than the line B, C; and since there is within the Emily claim a portion of the apex of the united vein which is not taken by the Badger, the portion of the united vein attaching to this apex must of necessity belong to the Emily. If the Badger were not the senior location, the rights of the Emily would be limited to the east by the line A, C. Now, applying the formula suggested by Mr. Lindley (Lindley on Mines, sec. 594, p. 1394), and subtracting the rights of the Badger, the rights of the Emily on the south vein are obviously to be limited to the east by the line B, F, and on the north vein by the line <J, L. The accident of the union of the two branches becomes of significance only when the right to the united vein is the subject of inquiry. This inquiry is to be determined by an ascertainment of the fact of priority of location. (U. S. Bev. Stats. 2336.) This question aside, the locator who has *189any part of wbat may be regarded as tbe apex of tbe united vein must of necessity be deemed the owner of tbe extralateral rights on the portion not taken by tbe senior locator, because there is no other person who can make legal claim to it.
Tbe cause is remanded to tbe district court, with directions to modify the injunction order to conform to tbe views herein expressed.
Mr. Justice Sanner and Mr. Justice Holloway concur.